                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,
                                                            Criminal No. 17-0226
                Plaintiff,                                  ELECTRONICALLY FILED

        v.

 DAELON HILL-JOHNSON,

                Defendant.



                                      ORDER OF COURT

       Before the Court is a Pro Se Motion filed by Defendant. ECF 128. In this Motion,

Defendant requests that any previously filed, pro se Motion, which was subsequently placed

under seal, be unsealed. Id. Defendant contends that unsealing any motion he previously filed

will protect him from “risk of serious harm” while incarcerated. Id.

       The Court’s review of this docket indicates that there is only one document that

Defendant filed pro se – it was a letter to this Court (ECF 98) – which was subjected to sealing.

Defendant’s letter to the Court (ECF 98) identified another inmate by name. The Government

noted that Defendant had made such an identification, and filed a Motion for Leave to File a

Motion under Seal (ECF 99), which the Court granted (ECF 100). In its sealed Motion (ECF

101), the Government explained why Defendant’s letter (ECF 98) needed to be placed under

seal. The Court entered an Order (ECF 102) denying the Government’s Motion to Seal

Defendant’s letter filed at ECF 98, but agreed to allow the Government to substitute a redacted

version of the letter to remove the identity of the inmate named by Defendant. Thus, ECF 98

remains open to the public albeit in its redacted form.



                                                     1
      Because there is no Motion filed by Defendant that has been placed under seal,

Defendant’s Motion (ECF 128) is DENIED AS MOOT.



                                           s/ Arthur J. Schwab
                                           Arthur J. Schwab
                                           United States District Judge


cc:   All counsel of record
      and
      Daelon Hill-Johnson
      180163
      Allegheny County Jail
      250 Second Ave.
      Pittsburgh, PA 15219




                                                 2
